UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34647 ChinaNet Online Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4672080 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) No. 3 Min Zhuang Road, Building 6, Yu Quan Hui Gu Tuspark, Haidian District, Beijing, PRC 100195 (Address of principal executive offices) (Zip Code) +86-10-5160-0828 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] As of November 19, 2013 the registrant had22,376,540 shares of common stock outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE Item 1. Interim Financial Statements Consolidated Balance Sheets as of September 30, 2013 (Unaudited) and December 31, 2012 F1-F2 Consolidated Statements of Income and Comprehensive Income for the Nine and Three Months Ended September 30, 2013 and 2012 (Unaudited) F3-F4 Consolidated Statements of Cash Flowsfor the Nine Months Ended September 30, 2013 and 2012(Unaudited) F5-F6 Notes to Consolidated Financial Statements (Unaudited) F7-F31 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 32-50 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50 Item 4. Controls and Procedures 50 PART II. OTHER INFORMATION Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 51 Item 4. Mine Safety Disclosures 51 Item 5. Other Information 51 Item 6. Exhibits 52 Signatures 53 PART I. FINANCIAL INFORMATION Item 1. Interim Financial Statements CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS (In thousands) September 30, December 31, (US $) (US $) (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Term deposit Accounts receivable, net Other receivables, net Prepayment and deposit to suppliers Due from related parties Other current assets 47 Deferred tax assets-current 35 50 Total current assets Investment in and advance to equity investment affiliates Property and equipment, net Intangible assets, net Deposit for purchasing of software technology - Goodwill Deferred tax assets-non current Total Assets $ $ Liabilities and Equity Current liabilities: Short-term bank loan * $ $ - Accounts payable * Advances from customers * Accrued payroll and other accruals * Payable for acquisition * Taxes payable * Other payables * Total current liabilities F-1 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands, except for number of shares and per share data) September 30, December 31, (US $) (US $) (Unaudited) Long-term liabilities: Deferred tax liability-non current * Long-term borrowing from director Total Liabilities Commitments and contingencies Equity: ChinaNet Online Holdings, Inc.’s stockholders’ equity Common stock (US$0.001 par value; authorized 50,000,000 shares; issued and outstanding 22,376,540 shares and 22,186,540 shares at September 30, 2013 and December 31, 2012, respectively) 22 22 Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total ChinaNet Online Holdings, Inc.’s stockholders’ equity Noncontrolling interests ) Total equity Total Liabilities and Equity $ $ *All of the VIEs' assets can be used to settle obligations of their primary beneficiary. Liabilities recognized as a result of consolidating these VIEs do not represent additional claims on the Company’s general assets (Note 2). See notes to consolidated financial statements F-2 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In thousands) Nine Months Ended September 30, Three Months Ended September 30, (US $) (US $) (US $) (US $) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales From unrelated parties $ From related parties 51 Cost of sales Gross margin Operating expenses Selling expenses General and administrative expenses Research and development expenses Income from operations Other income (expenses) Interest income 94 30 2 Interest expense ) - ) - Other expenses ) 72 ) 10 ) Income before income tax expense, equity method investments and noncontrolling interests 2,184 2,785 1,386 Income tax expense ) Income before equity method investments and noncontrolling interests Share of losses in equity investment affiliates ) Net income Net loss / (income) attributable to noncontrolling interests 78 ) 19 ) Net income attributable to ChinaNet Online Holdings, Inc. $ F-3 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (CONTINUED) (In thousands, except for number of shares and per share data) Nine Months Ended September 30, Three Months Ended September 30, (US $) (US $) (US $) (US $) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net income Foreign currency translation gain ) Comprehensive Income $ Comprehensive loss/ (income) attributable to noncontrolling interests 71 ) 24 ) Comprehensive income attributable to ChinaNet Online Holdings, Inc. $ Earnings per share Earnings per common share Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted See notes to consolidated financial statements F-4 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended September 30, (US $) (US $) (Unaudited) (Unaudited) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Share-based compensation expenses 38 Allowances for doubtful debts Share of losses in equity investment affiliates Loss on disposal of property and equipment - 2 Deferred taxes ) ) Changes in operating assets and liabilities Accounts receivable ) ) Other receivables Prepayment and deposit to suppliers ) Due from related parties ) 4 Other current assets 89 34 Accounts payable ) Advances from customers Accrued payroll and other accruals ) ) Due to related parties - ) Other payables ) 25 Taxes payable Net cash provided by operating activities Cash flows from investing activities Purchases of vehicles and office equipment ) ) Deposit for purchasing of software technology ) - Long-term investment in and advance to equity investment affiliates ) - Project development deposit to a third party - ) Cash effect on deconsolidation of VIEs - ) Payment for acquisition of VIEs ) ) Net cash used in investing activities ) ) F-5 CHINANET ONLINE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (In thousands) Nine Months Ended September 30, (US $) (US $) (Unaudited) (Unaudited) Cash flows from financing activities Proceeds from short-term bank loan - Dividend paid to convertible preferred stockholders - (5
